Name: Commission Regulation (EEC) No 3242/92 of 6 November 1992 amending Regulation (EEC) No 2353/89 laying down detailed rules for the grant of aid for certain grain legumes
 Type: Regulation
 Subject Matter: economic policy;  plant product
 Date Published: nan

 No L 322/8 Official Journal of the European Communities 7 . 11 . 92 COMMISSION REGULATION (EEC) No 3242/92 of 6 November 1992 amending Regulation (EEC) No 2353/89 laying down detailed rules for the grant of aid for certain grain legumes HAS ADOPTED THIS REGULATION :THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 762/89 of 20 March 1989 introducing a specific measure for certain grain legumes ('), as last amended by Regulation (EEC) No 2064/92 (2), and in particular Article 4 thereof, Whereas Regulation (EEC) No 2064/92 extends the appli ­ cation of the specific measure for certain grain legumes until the 1995/96 marketing year ; Whereas Commission Regulation (EEC) No 2353/89 of 28 July 1989 (3) as last amended by Regulation (EEC) No 2232/92 (4), should be adapted to take account of that extension in order to give producers the possibility of introducing aid applications ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Dried Fodder, Article 1 Article 1 of Regulation (EEC) No 2353/89 is hereby replaced by : 'Article 1 The aid provided for in Regulation (EEC) No 762/89 shall he granted under the conditions laid down in this Regulation during the 1989/90, 1990/91 , 1991 /92, 1992/93, 1993/94, 1994/95 to 1995/96 marketing years.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be , binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 November 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 80, 23 . 3 . 1989, p. 76. 0 OJ No L 215, 30. 7. 1992, p. 47. (3) OJ No L 222, 1 . 8 . 1989, p. 56. ( «) OJ No L 218, 1 . 8 . 1992, p. 99.